Electronically Filed
                                                          Supreme Court
                                                          SCWC-17-0000027
                                                          19-APR-2018
                                                          10:26 AM


                            SCWC-17-0000027

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                  DJ,
                    Respondent/Plaintiff-Appellant,

                                  vs.

                                  CJ,
                    Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-17-0000027; FC-D NO. 12-1-6689)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee’s application for writ of
certiorari filed on February 23, 2018, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai#i, April 19, 2018.
                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson